Title: To John Adams from James McHenry, 22 October 1797
From: McHenry, James
To: Adams, John



Sir,
Near Downings town 22 Octbr. 1797.

I have the honour to submit the following letters and copies of letters and to request that the originals may be returned with such orders as you may think proper. vz.
No. 1. Copy of a letter dated the 16th of Octbr. to Brig. Gen. James Wilkinson.
No. 2. (a) Instructions to Capn. Pierce dated 16 Octbr. (b) Instructions to a detachment expected from Tenessee at Massac. (c) Instructions to Majr. Constant Freman. (d) Copy of a letter to Cap. Guion.
No. 3. Original letter from Lt. Colonel Hamtramck dated the 15 Septr. ulto.
No. 4. Original letter from Brigadier General Wilkinson dated Detroit the 20th of Septr.
No. 5. Copy of a letter to Brigadier General James Wilkinson dated the 20th of Octbr. inst.
With the greatest respect I have the honour to be / Sir your most ob & hble sert.



James McHenryPermit me to request you to put your name on the cover which may include the letters which you return. The gentlemen of the office have orders not to open any letters coming from you.J McH.